Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, the amendments introduce new language in the preamble of claim 14 that covers non-statutory subject matter (see rejection below).
Regarding rejection of the claims under 35 USC 103 over Shin in view of Cottrell, Applicant submits that the references do not teach all the limitations of claim 14. In particular, Applicant submits Shin does not teach “a firmware package application...to produce a plurality of different firmware images for each of a plurality of different available licensed configurations of the storage device...” The examiner respectfully disagrees.
Applicant specifically points to the recitation of “firmware images” and “licensed configurations” not being disclosed within Shin. However, the examiner notes that the recitation of “licensed configurations” is functional language and as such does not differentiate claimed limitations from the prior art. Applicant is reminded that functional language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). Furthermore, the limitation in question is embodied in the form of a “firmware package application in the form of non-transitory computer programming instructions stored in the host memory and configured, when executed by the host processor, to...” Therefore, so long as the with the ability to produce a plurality of firmware images for a plurality of configurations, the reference necessarily teaches the entire limitation.
Accordingly, Shin discloses software with the ability to customize test parameters including parameters for firmware (i.e. produce a plurality of firmware images for a plurality of configurations) such as defect block ratio, reserved block ratio, wear leveling frequency, firmware version, and error correction code minimum and maximum (see Fig. 10E, Col 3 line 36-45, and Col 12 line 34-63). Therefore, Shin in view of Cottrell teaches all the limitations of claim 14 and the claim remains rejected.
Claim Rejections - 35 USC § 101
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable media typically covers forms of non-transitory tangible medial and transitory propagating signals per se when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed cir 2007) (transitory embodiments are not directed to statutory subject matter).
Claim 14 recites “A computer program product embodied on a tangible computer readable medium...” Under broadest reasonable interpretation, and in light of paragraph 0006 of the published specification (“...a computer readable medium such as a computer readable storage medium (e.g., media in an optical and/or magnetic mass storage device such as a disk, an integrated circuit having non-volatile storage such as flash storage), or a computer network wherein program instructions are sent over optical or electronic communication links.”), the 
Claims 15-20 are also rejected due to their dependence on claim 14 and continued recitation of “the computer program product.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claim 14 lacks disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claim 14, “A computer program product embodied on a tangible computer readable medium in each of decoupled engineering and factory portions...” Paragraph 0438 of the published specification discloses a first engineering portion “performed” and a second engineering portion “performed.” However, the specification does not disclose what these “portions” are or comprise (e.g. methods, systems, apparatuses, etc.), how the computer readable medium is located in each of these specified portions, or how the portions are “decoupled.”
Similarly, claim 14 further recites, “a manufacturing software tool application decoupled from the firmware package application...” The published specification fails to disclose how the manufacturing software tool is “decoupled” from the firmware package application.
Claims 15-20 are also rejected due to their dependence on at least claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 14 recites, “A computer program product embodied on a tangible computer readable medium...comprising: a host device having a host processor and a host memory...” It is unclear whether the claim is directed to a computer program product storing computer executable instructions (e.g. firmware package application, manufacturing software tool application, etc.) or a system (e.g. A system comprising a host device with a processor and memory and various software applications). Additional evidence that would suggest the claim may be directed to a system rather than a computer program product includes the recitation of “a firmware package application...when executed by the host processor...” Therefore, the scope of claim 14 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (USP 7873885; hereinafter Shin) in view of Cottrell et al. (US 2006/0143600; hereinafter Cottrell).
Regarding claim 14, Shin teaches: A computer program product embodied on a tangible computer readable medium in each of decoupled engineering and factory portions for volume manufacturing a plurality of storage devices each having a storage controller, a storage controller memory, and a flash memory, comprising:
a host device having a host processor and a host memory (Fig. 1A, Col 2 line 29-31, Col 6 line 5-14);
a firmware package application in the form of non-transitory computer programming instructions stored in the host memory and configured, when executed by the host processor, to produce a plurality of different firmware images for each of a plurality of different available licensed configurations of the storage device (Fig. 10E, Col 3 line 36-45, Col 12 line 34-63),
and a manufacturing software tool application, decoupled from the firmware package application, in the form of non-transitory computer programming instructions stored in a computer memory and configured, when executed by a computer processor, and when one or more of the storage controller memories contains no firmware image, to load a first selected firmware image, corresponding to a first desired storage performance, from the firmware package application to each respective storage controller memory having no firmware image (Fig. 10C, Fig. 12, Col 3 line 58-61, Col 12 line 11-63, Col 14 line 60-Col 15 line 11),
...a second selected firmware image, corresponding to a second desired storage performance (Fig. 10E, Col 3 line 36-45, Col 12 line 34-63)...
Shin does not teach: and an update software tool application in the form of non-transitory computer programming instructions configured, when one or more of the storage controller memories contains the first selected firmware image, to load a second selected firmware image...from the firmware package application to each respective storage controller memory having the first selected firmware image.
However, in the same field of endeavor, Cottrell teaches: and an update software tool application in the form of non-transitory computer programming instructions configured, when one or more of the storage controller memories contains the first selected firmware image, to load a second selected firmware image...from the firmware package application to each respective storage controller memory having the first selected firmware image (Abstract, Fig. 4, 0025-0027, 0034-0037).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 disclosed by Shin by including updating to a second firmware image as disclosed by Cottrell. One of ordinary skill in the art would have been motivated to make this modification to allow manufacturers the ability to upgrade or fix bugs in previous firmware (Cottrell 0004).
Regarding claim 15, Shin in view of Cottrell teaches all limitations of claim 14. Shin further discloses: wherein further comprising a manufacturing test application in the form of non-transitory computer programming instructions configured to operationally test each storage device's flash memory after the selected firmware image is loaded to the respective storage controller's memory and implemented by the respective storage controller (Fig. 10C, Fig. 10F, Col 12 line 25-33, Col 13 line 5-18).
Regarding claim 16, Shin in view of Cottrell teaches all limitations of claim 14. Shin further discloses: a license application in the form of non-transitory computer programming instructions defining the available licensed configurations of the storage device in terms of a plurality of predetermined configurations of firmware image and flash memory combinations (Fig. 10E, Col 3 line 36-45, Col 12 line 34-63).
Regarding claim 18, Shin in view of Cottrell teaches all limitations of claim 15. Shin further discloses: wherein the manufacturing test application is configured to execute in response to receiving an input command from the host device (Fig. 12, Col 14 line 60-Col 15 line 11).
Regarding claim 19, Shin in view of Cottrell teaches all limitations of claim 14. Shin further discloses: wherein the firmware package application produces the first selected firmware image configuring each respective flash memory for a first reliability and/or endurance and alternatively produces the second selected firmware image configuring each respective flash memory for a different second reliability and/or endurance (Fig. 10E, Col 3 line 36-45, Col 12 line 34-63).
Regarding claim 20, Shin in view of Cottrell teaches all limitations of claim 15. Shin further discloses: wherein the manufacturing test application is configured to perform a defect scan of each flash memory and to identify defect regions that are removed from service in subsequently storing user data during operation of each respective storage device (Col 12 line 15-17, Col 12 line 34-63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SeaTools for Windows User Guide discloses a software application for testing multiple drives using multiple different tests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685